DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,8-9, 11-16, 21-24, 27-28, 33, and 39-40 of U.S. Patent No. 10,856,227. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,856,227 teaches a method of wireless communication of a first user equipment (UE), comprising attempting to detect a Layer | signaling prior to an ON duration of a discontinuous reception (DRX) cycle of the UE, the Layer 1 signaling carrying a trigger event that is a power configuration message; determining values of a first set of power configuration parameters when the trigger event is detected; and transmitting or receiving signals in accordance with the values of the first set of power configuration parameters (Claim 1).

Regarding claim 3, U.S. Patent No. 10,856,227 teaches wherein the power configuration message includes an indication of the values of the first set of power configuration parameters (Claim 1).
Regarding claim 4, U.S. Patent No. 10,856,227 teaches wherein when the Layer 1 signaling is detected prior to an ON duration of a discontinuous reception (DRX) cycle of the UE, the power configuration message further includes a wake-up indication (Claim 8).
Regarding claim 5, U.S. Patent No. 10,856,227 teaches, wherein the wake-up indication indicates that the first UE stays awake in the ON duration in a discontinuous reception (DRX) cycle subsequent to the Layer 1 signaling (Claim 9).
Regarding claim 6, U.S. Patent No. 10,856,227 teaches wherein the power configuration message is contained in first downlink control information data received by the first UE through a down link control channel (Claim 11).
Regarding claim 7, U.S. Patent No. 10,856,227 teaches wherein a format of the Layer 1 signaling includes a field used to carry the power configuration message (Claim 12).
Regarding claim 8, U.S. Patent No. 10,856,227 teaches wherein the down link control channel is directed to a group of UEs including the first UE (Claim 13).
Regarding claim 9, U.S. Patent No. 10,856,227 teaches wherein the down link control channel contains respective, separate downlink control information data directed 
Regarding claim 10, U.S. Patent No. 10,856,227 teaches wherein the down link control channel is directed to the first UE specifically (Claim 15).
Regarding claim 11, U.S. Patent No. 10,856,227 teaches wherein the down link control channel is carried in a Type3-PDCCH common search space (Claim 16).
Regarding claim 12, U.S. Patent No. 10,856,227 teaches receiving the Layer | signaling prior to an ON duration in a discontinuous reception (DRX) cycle in Radio Resource Control (RRC) connected mode, wherein the power configuration message contained in the Layer 1 signaling includes a wake-up indication indicating whether data are to be transmitted to the first UE in the ON duration (Claim 21).
Regarding claim 13, U.S. Patent No. 10,856,227 teaches determining whether to monitor a down link control channel in the ON duration based on the wake-up indication (Claim 22).
Regarding claim 14, U.S. Patent No. 10,856,227 teaches wherein the attempting to detect the Layer 1 signaling includes determining a first set of resource elements allocated for the Layer 1 signaling; and decoding symbols carried in the first set of resource elements to obtain the Layer 1 signaling (Claim 23).
Regarding claim 15, U.S. Patent No. 10,856,227 teaches wherein the symbols carried in the first set of resource elements are decoded based on a Radio Network Temporary Identifier (RNTI) dedicated for power configuration (Claim 24).

Regarding claim 17, U.S. Patent No. 10,856,227 teaches determining frequency location and time location of a monitoring window for detecting the Layer 1 signaling; and determining one or more monitoring occasions within the monitoring window, wherein the first set of resource elements constitutes one of the one or more monitoring occasions, wherein the attempting to detect the Layer 1 signaling includes decoding symbols at the one or more monitoring occasions (Claim 28).
Regarding claim 18, U.S. Patent No. 10,856,227 teaches wherein the time location of the monitoring window is indicated by an offset from an initial slot of a corresponding ON duration in a discontinuous reception (DRX) cycle (Claim 33).
Regarding claim 19, U.S. Patent No. 10,856,227 teaches an apparatus for wireless communication, the apparatus being a user equipment (UE), comprising a memory; and at least one processor coupled to the memory and configured to attempt to detect a Layer 1 signaling prior to an ON duration of a discontinuous reception (DRX) cycle of the UE, the Layer 1 signaling carrying a trigger event that is a power configuration message; determine values of a first set of power configuration parameters when the trigger event is detected; and transmit or receive signals in accordance with the values of the first set of power configuration parameters (Claim 39).
Regarding claim 20, U.S. Patent No. 10,856,227 teaches a non-transitory computer-readable medium storing computer executable code for wireless 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/11/2022